NO. 07-05-0075-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 29, 2005

______________________________


MARIANO VILLEGAS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 87-405994; HONORABLE JIM BOB DARNELL, JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Pursuant to a plea bargain Mariano Villegas pleaded guilty to capital murder.  The
trial court sentenced him to confinement for life in the Texas Department of Criminal Justice
Institutional Division.  Appellant timely filed a pro se notice of appeal.
	The record contains the trial court's certification that this is a plea-bargained case,
and appellant has no right of appeal.  Tex. R. App. P. 25.2(a)(2) and (d).  The record shows
the punishment assessed did not exceed the punishment recommended by the prosecutor
and agreed to by appellant.  Following sentencing, appellant signed waivers of his right to
appeal pursuant to the plea bargain agreements.  
	The clerk of this court notified appellant by letter on March 23, 2005, that the appeal
would be considered for dismissal on or after April 22, 2005, providing an opportunity to
respond.  
	Appellant responded, but did not present grounds for continuing the appeal.  As the
record shows that appellant has no right of appeal, the appeal is dismissed.  Tex. R. App.
P. 25.2.  

							James T. Campbell
							        Justice


Do not publish.  

pan style="font-family: 'Arial', sans-serif">                                                     NO. 07-08-0402-CR
                                                      NO. 07-08-0403-CR
                                                     NO. 07-08-0404-CR
                                                     NO. 07-08-0405-CR
                                                     NO. 07-08-0406-CR
                                                     NO. 07-08-0407-CR
                                                     NO. 07-08-0408-CR
                                                     NO. 07-08-0409-CR 

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B
 
JANUARY 27, 2009

______________________________


ILDEFONSO SANTIAGO MARTINEZ, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee

______________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;
                         NOS. 56,136-C, 57,334-C, 57,335-C, 57,336-C, 57,337-C,
                          57,338-C, 57,339-C, 57,340-C, 57,341-C and 57,342-C;
                                          HON. ANA ESTEVEZ, PRESIDING
_______________________________

MEMORANDUM OPINION
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          After a jury trial, appellant Ildefonso Santiago Martinez was convicted of eight counts
of aggravated sexual assault and two counts of indecency with a child.  Punishment was
assessed by the jury at life imprisonment for each count of aggravated sexual assault and
twenty years imprisonment for each count of indecency with a child with the sentences to
run consecutively.  
          Appellant’s appointed counsel has filed motions to withdraw, together with an
Anders’
 brief, wherein he certifies that, after diligently searching the record, he has
concluded that appellant’s appeals are without merit.  Along with his brief, he has provided
a copy of a letter sent to appellant informing him of counsel’s belief that there was no
reversible error and of appellant’s right to file a response pro se.  By letter dated December
12, 2008, this court also notified appellant of his right to file a response by January 12,
2009, if he wished to do so.  To date, we have received neither a response nor a request
for extension of time to file one.  
          In compliance with the principles enunciated in Anders, appellate counsel discussed
various phases of the trial including pre-trial and voir dire, the guilt/innocence phase, the
charge conference and the court’s charge, final arguments on guilt/innocence, and the
punishment phase.  In doing so, he analyzed why he perceived there to be no reversible
error during each phase.  He also discussed whether the evidence was sufficient to support
the verdicts and whether the stacking of appellant’s sentences constituted cruel and
unusual punishment, but again he concluded there was no reversible error.  Thereafter,
we conducted our own review of the record to assess the accuracy of appellate counsel’s
conclusions and to uncover any reversible error pursuant to Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991) and concluded the same.  
          Accordingly, the motions to withdraw are granted, and the judgments are affirmed. 
 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.